Citation Nr: 1612104	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-21 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel







INTRODUCTION

The Veteran had active duty service from March 1969 to October 1973. 
This matter comes before the Board of Veterans' Appeals (BVA) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In June 2015, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A copy of the transcript of this hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current lumbar spine condition is related to his active duty service.  Service treatment records show complaints of low back pain, as well as treatment and periods of hospitalization.  See Service Treatment Records.

The Veteran was afforded a VA examination in February 2008.  The examiner reviewed the Veteran's service treatment records, as well as private treatment records from Dr. J.B., MD.  The Veteran reported that he sustained a work injury in 2001, which caused significant back and leg pain.  He reported that he underwent a laminectomy and discectomy in 2001.  He stated that he had back pain on and off since 1969, with flare-ups that would occur once or twice a year.  He further reported that the only true incapacitating event occurred after the 2001 work injury.  The examiner opined that the Veteran's current lumbar problems were not related to service, and more likely than not related to the work injury he sustained in 2001; however, the examiner provided no rationale for that opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  A review of the file indicates that the February 2008 examiner did not have any evidence of the Veteran's 2001 work injury, other than the Veteran's statements.  As such, the Board finds the February 2008 opinion insufficient with respect to the Veteran's claim and finds that remand is warranted to obtain a new exam.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran testified at a June 2015 DRO hearing that his work injury was to his right shoulder and not his back.  He stated that he injured his back in 2001 while at home.  He bent down to pick up something, and felt something in his back pop.  See June 2015 DRO hearing transcript.  The Veteran stated that his Workers' Compensation claim was solely for a right shoulder injury, which was being treated by pain medication.

As the evidence indicates that the Veteran received Workers' Compensation for a work injury in 2001, upon remand the RO should attempt to obtain any outstanding Workers' Compensation records.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain Workers' Compensation records from the Veteran's reported 2001 workplace injury.  Document all attempts to obtain records.  If the records cannot be obtained, follow proper notification procedures and ensure that a formal finding of unavailability is added to the claims file or virtual record.

2. After associating any outstanding treatment records with the claims file, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his lumbar spine condition. 

The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  Based upon the examination results and the review of the record, the examiner should provide the requested opinions.  The examiner should provide the following opinion:

a. Whether there is any relationship between the Veteran's lumbar spine condition and his period of active service.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine condition had its onset in or is causally related to active service.

The examiner should consider the Veteran's lay statements regarding in-service injury and symptoms since active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The examiner should also consider the post-service work-related injury in 2001.  The examiner should provide a rationale for all opinions. 

3. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




